Citation Nr: 1824237	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Herdliska

INTRODUCTION

The Veteran had active service from March 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Board hearing which was scheduled for October 2017.  The Veteran failed to report for his scheduled hearing.  His hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran was exposed to significant acoustic trauma while on active service.

2.  The evidence of record reasonably supports a finding that the Veteran's current tinnitus has been present since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to significant acoustic trauma as a result of standard duties and training exercises incurred during three years as a Marine Corps Rifleman.  He also contends that this in-service exposure to acoustic trauma caused his current tinnitus and that he has experienced constant, bilateral tinnitus since service.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for tinnitus.  As noted above, the Veteran contends that he was exposed to significant in-service acoustic trauma.  The Veteran's available service personnel records show that he served as a Marine Corps Rifleman.  His DD Form 214 shows that his last duty assignment and major command was with the 1st Marine Division at Camp Pendleton, California.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as tinnitus (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptoms is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after service is required [*7]  for service connection, if the disability is one that is listed in 38 C.F.R. § 3.309(a). The theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The medical evidence shows that the Veteran currently experiences tinnitus which he attributes to his in-service exposure to significant acoustic trauma, and he stated during his VA examination that he had experienced constant, bilateral tinnitus since service.  The Board notes initially that, although the Veteran's service treatment records show no complaints of or treatment for tinnitus during active service, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

During a VA examination in January 2012, the Veteran reported the onset of constant bilateral tinnitus since service.  The VA examiner concluded that she could not provide an opinion concerning the nature and etiology of the Veteran's tinnitus without resorting to speculation because the Veteran was unable to report a specific event and date the symptoms of tinnitus began.

The Court has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Having reviewed the January 2012 VA examiner's opinion concerning the etiology of the Veteran's current tinnitus, the Board finds that it amounts to non-evidence neither for nor against the appealed claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (discussing adequacy of medical opinion evidence).

In a statement on his January 2012 notice of disagreement, the Veteran asserted that the onset of his tinnitus occurred after he experienced numerous instances of high volume of sound while qualifying on a variety of weapons systems.

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here the Veteran's testimony, as well as the medical evidence, establishes that tinnitus began during his military service.  Further, his statements support a finding that he has experienced tinnitus since service.  As such, the criteria for service connection for tinnitus have been met, and service connection is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


